



109 HR 4775 IH: To extend all of the authorizations of appropriations and


U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4775

		IN THE HOUSE OF REPRESENTATIVES

		

			February 16, 2006

			Mr. Thornberry

			 introduced the following bill; which was referred to the

			 Committee on

			 Agriculture

		

		A BILL

		To extend all of the authorizations of appropriations and

		  direct spending programs of the Farm Security and Rural Investment Act of 2002

		  until after implementing legislation for the Doha Development Round of World

		  Trade Organization negotiations is enacted into law, and for other

		  purposes.

	

	

		1.Extension of Farm Security

			 and Rural Investment Act of 2002 pending completion of Doha Trade

			 Round

			(a)Commodity

			 programs

				(1)ExtensionExcept as provided in paragraphs (2) and

			 (3), every reference in title I of the Farm Security and Rural Investment Act

			 of 2002 (Public Law 107–171; 7 U.S.C. 7901 et seq.) and every reference in an

			 amendment made by such title to the 2007 crop year or the

			 2007 crop of a commodity shall be deemed to mean the crop year

			 or crop of the commodity that is the first full crop year or crop immediately

			 following the date on which legislation transmitted by the President to

			 implement the agreement of the Doha Development Round of World Trade

			 Organization negotiations is enacted into law.

				(2)ExceptionsThe extensions authorized in paragraph (1)

			 shall not apply to sections 1208(a), 1307(a)(6), and 1502 of the Farm Security

			 and Rural Investment Act of 2002 (7 U.S.C. 7938(a), 7957(a)(6), 7982).

				(3)Special

			 rulesReference to July 31,

			 2008, or December 31, 2007, in title I of the Farm Security and Rural

			 Investment Act of 2002 (7 U.S.C. 7901 et seq.) shall be deemed to mean July 31

			 or December 31, respectively, of the second full year immediately following the

			 date on which legislation transmitted by the President to implement the

			 agreement of the Doha Development Round of World Trade Organization

			 negotiations is enacted into law, as follows:

					(A)In the case of

			 July 31, 2008, sections 1204(e)(1) and 1207(a) of the Farm Security and Rural

			 Investment Act of 2002 (7 U.S.C. 7934(e)(1), 7937(a)).

					(B)In the case of

			 December 31, 2007, sections 1501(a) and 1602(a) of that Act (7 U.S.C. 7981(a),

			 7992(a)).

					(4)DefinitionIn

			 this subsection, the term commodity means—

					(A)a covered

			 commodity, loan commodity, and extra long staple cotton, as defined in section

			 1001 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901);

			 and

					(B)peanuts, milk,

			 sugar, high moisture feed grains, seed cotton, hay, silage, and unshorn

			 pelts.

					(b)Other direct

			 spending programs and authorities

				(1)ExtensionIn the case of every program and authority

			 funded by direct spending that was established or amended by the Farm Security

			 and Rural Investment Act of 2002 (Public Law 107–171; 7 U.S.C. 7901 et seq.),

			 other than commodities and programs covered by subsection (a), every reference

			 to 2007 shall be deemed to mean the first full year immediately following the

			 date on which legislation transmitted by the President to implement the

			 agreement of the Doha Development Round of World Trade Organization

			 negotiations is enacted into law.

				(2)Special

			 rulesAny funding level,

			 acreage level, or tonnage level applicable to a program or authority referred

			 to in paragraph (1) shall be deemed to apply to the program of authority until

			 September 30 of the first full year immediately following the date on which

			 legislation transmitted by the President to implement the agreement of the Doha

			 Development Round of World Trade Organization negotiations is enacted into

			 law.

				(3)DefinitionIn this subsection, the term direct

			 spending has the meaning given that term in section 250(c)(8) of the

			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)(8)).

				(c)Extension of

			 authorizations of appropriationsEvery authorization of appropriations

			 contained in the Farm Security and Rural Investment Act of 2002 (Public Law

			 107–171; 7 U.S.C. 7901 et seq.) or contained in an amendment made by such Act,

			 regardless of the date on which the authorization of appropriations would

			 otherwise expire, shall be deemed to expire on the corresponding day and month

			 of the first full year immediately following the date on which legislation

			 transmitted by the President to implement the agreement of the Doha Development

			 Round of World Trade Organization negotiations is enacted into law.

			(d)DefinitionIn

			 subsections (b) and (c), the term year means either a fiscal

			 year or calendar year, as applicable.

			

